                                 ALVIN K. HELLERSTEIN
                             UNITED STATES DISTRICT JUDGE
                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
                                   500 PEARL STREET
                                NEW YORK, NY 10007-1581
                                      (212) 805-0152


  TO:               Concerned Parties


  FROM:             Brigitte Jones, Courtroom Deputy                       Date: 2/20/2020
                    by Order of Judge Alvin K. Hellerstein

  US v. Alejandro Miguel Leon Maal and Michols Orsini Quintero- 19 Cr. 144
  (AKH)
  The pre-trial conf. previously set for 2/21/2020 is hereby adjourned.


  You are hereby notified that you are required to appear for a pre-trial conf.
                              Date : February 24, 2020
                              Time: 11:00 am
                              Place: U.S. Courthouse - Southern District of New York
                                          500 Pearl Street
                                          Courtroom 14D
                                          New York, New York 10007


  It is ORDERED that counsel to whom this Order is sent is responsible for faxing a copy to
  all counsel involved in this case and retaining verification of such in the case file. Do not
  fax such verification to Chambers.


                                                             So Ordered,


USDC SDNY
DOCUMENT
ELECTRONI CALL y FILED
DOC#:
 <\ ~~ F~IL~E=n:-:-2
                   -__,,-- -2.o- -zo
                                  - z-o   '
